Citation Nr: 0827763	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  01-04 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for stress, to include 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from April 1987 to April 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for chronic fatigue and stress, each 
claimed as due to undiagnosed illness.  This case was 
previously before the Board in March 2007, at which time it 
was remanded for additional development of the record and to 
ensure due process.  

The Board notes that claims for service connection for a 
pulmonary disorder, to include as due to undiagnosed illness, 
and for loss of smell, to include as due to undiagnosed 
illness, and a claim for an increased rating for headaches 
were adjudicated in the March 2007 determination.  
Accordingly, this decision is limited to the issues set forth 
on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded an examination by the VA in 
September 2007.  The examiner concluded that the veteran did 
not meet the criteria for chronic fatigue syndrome.  He 
stated that the veteran had sleep apnea, and indicated that 
his fatigue was related to that.  In its March 2007 remand, 
the Board directed that if the veteran's chronic fatigue was 
attributed to a known clinical diagnosis, the examiner was to 
provide an opinion regarding whether it was at least as 
likely as not that the disability was related to service.  As 
was pointed out by the veteran's representative, the VA 
examiner failed to furnish the requested opinion.  The Board 
is obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board observes that the March 2007 remand noted that a 
claim for service connection for post-traumatic stress 
disorder (PTSD) was inextricably intertwined with the claim 
for service connection for stress, to include as due to 
undiagnosed illness.  The RO/AMC was directed to determine 
whether service connection for PTSD was warranted.  The Board 
notes that a formal rating decision addressing the claim for 
service connection for PTSD was not accomplished.  A 
supplemental statement of the case issued in December 2007 
characterized the issue as service connection for stress, to 
include as due to undiagnosed illness (now claimed as PTSD).  
Even if the supplemental statement of the case may be 
considered an adjudication of the claim for service 
connection for PTSD, it is significant to point out, however, 
that the veteran was not provided with his right to appeal 
regarding the claim for service connection for PTSD.  

The Board regrets that further delay is unavoidable in this 
case.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO/AMC should send the claims 
folder to the examiner who conducted the 
March 2007 VA examination and request that 
he provide an opinion regarding whether it 
is at least as likely as not that the 
veteran's sleep apnea is related to 
service.  If the examiner is not 
available, the veteran should be afforded 
another VA examination regarding chronic 
fatigue, and the examiner should furnish 
the requested opinion.  The rationale for 
any opinion should be set forth.  

2.  The RO/AMC should formally adjudicate 
the claim for service connection for PTSD.  
If this claim remains denied, and if the 
veteran files a timely notice of 
disagreement, then the RO/AMC must issue a 
statement of the case regarding this 
claim.  Only if a timely substantive 
appeal is received with regard to the 
claim for service connection for PTSD, 
should this issue be returned for 
appellate consideration.

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the veteran's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

